DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42 and 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1; 
edge, and a rear edge--;
line 8 recites, “the second terminal being” change to --the second terminal mount being--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 15--18 are rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (United State Patent 7,850,466) in view of Yang et al. (United States Patent 7,955,112).
With respect to Claim 1: 
Mostoller discloses an edge connector (FIG. 10, 1000) configured to connect to a circuit board (FIG. 10, 1002), the edge connector (FIG. 10, 1000) comprising: 

a first terminal mount (FIG. 10, see notation) extending upwardly (FIG. 10, see notation) from the upper surface (FIG. 10, see notation) of the base wall (FIG. 10, see notation), the first terminal mount (FIG. 10, see notation) having a plurality of passageways (FIG. 9, 708 and terminals 1030) extending therethrough; 
terminals (FIG. 10, 1030) mounted in the passageways (FIG. 9, 708); 
a second terminal mount (FIG. 10, see notation) extending upwardly from the upper surface (FIG. 10, see notation) of the base wall (FIG. 10, see notation), the second terminal mount (FIG. 10, see notation) being spaced (FIG. 10, see notation) from the first terminal mount (FIG. 10, see notation), the second terminal mount (FIG. 10, see notation) having a plurality of passageways (FIG. 9, 708) extending therethrough; terminals (FIG. 10, 1030) mounted in the passageways (FIG. 9, 708) of the second terminal mount (FIG. 10, see notation); and 
a moveable latch (FIG. 10, 1032, 1034) (Column 12, lines 22-27) extending from the base wall (FIG. 10, see notation 1034), the latch (FIG. 10, 1032) positioned between the first (FIG. 10, see notation) and second (FIG. 10, see notation) terminal mounts.
[AltContent: textbox (Side walls)][AltContent: textbox (A top surface)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Circuit board receiving slot)][AltContent: connector][AltContent: connector][AltContent: textbox (upper walls)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Side walls)][AltContent: connector][AltContent: connector][AltContent: textbox (1st terminal mount)][AltContent: connector][AltContent: textbox (2nd terminal mount)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Spaced apart)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Passageways)][AltContent: connector][AltContent: textbox (rear end)][AltContent: connector][AltContent: connector][AltContent: textbox (Front end)][AltContent: connector][AltContent: textbox (lower surface)][AltContent: connector][AltContent: textbox (upper surface)][AltContent: textbox (base wall)]
    PNG
    media_image1.png
    678
    699
    media_image1.png
    Greyscale

Mostoller does not expressly disclose the moveable latch extending from the upper surface of the base wall.
However, Yang teaches a moveable latch (FIG. 15, 1033) (Column 2, lines 61-67) extending from the upper surface of the base wall (FIG. 13, see notation).  
[AltContent: textbox (upper surface of base)][AltContent: connector][AltContent: connector][AltContent: textbox (Cantilevered arm)][AltContent: textbox (fulcrum)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Cut-out)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (base wall)]
    PNG
    media_image2.png
    664
    801
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mostoller with the teachings of Yang and provide a moveable latch extending from the upper surface of the base wall so as to provide an effective and efficient “ lock arm located between the two cavities, the lock arm comprises a portion formed adjacent to a rear face, a wedged-shape elastic arm extending forwardly from the portion and the detent extending downwardly from a tip end of the elastic arm and a pair of push portions 1031 with mating surfaces for urging the elastic arm moving upward, each push portion has a wing extending beyond the outside surface of the respective side wall.” (Yang, Column 4, lines 37-45).
With respect to Claim 2: 

and the second terminal mount (Mostoller, FIG. 10, see notation) includes a pair of outer side walls (Mostoller, FIG. 10, see notation), at least one dividing wall (Mostoller, FIG. 8, 702 see similar floor wall) provided between the side walls (Mostoller, FIG. 10, see notation) and spaced (Mostoller, FIG. 10, see notation) from the side walls (Mostoller, FIG. 10, see notation), and a top wall (Mostoller, FIG. 10, see notation) attached to an upper end of each of the side and dividing walls (Mostoller, FIG. 10, see notation), the walls forming the plurality of passageways (Mostoller, FIG. 10, see notation) through the second terminal mount (Mostoller, FIG. 10, see notation), and the walls forming a circuit board receiving slot (Mostoller, FIG. 10, see notation) at a front end (FIG. 10, 1022) of the second terminal mount (Mostoller, FIG. 10, see notation), the circuit board receiving slot (Mostoller, FIG. 10, see notation) of the second terminal mount (Mostoller, FIG. 10, see notation) aligning with the circuit board receiving slot 
With respect to Claim 3: 
Mostoller in view of Yang discloses the edge connector, wherein one of the side walls (Yang, FIG. 7, see notation) of the first terminal mount has a width (Yang, FIG. 7, see notation W2) which is wider than one of the side walls (Yang, FIG. 7, see notation W1) of the second terminal mount.
[AltContent: textbox (W2)][AltContent: textbox (W1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    572
    895
    media_image3.png
    Greyscale

With respect to Claim 4: 
Mostoller in view of Yang discloses the edge connector, wherein the latch (Yang, FIG. 15, 1033) includes a hook (Yang, FIG. 15, 10331) (Yang, Column 3, lies 1-4).
With respect to Claim 5: 

With respect to Claim 6: 
Mostoller in view of Yang discloses the edge connector, wherein the latch (Yang, FIG. 15, 1033) is connected to the base wall (Yang, FIG. 15, see notation) by a fulcrum (Yang, FIG. 15, see notation), the latch (1033) having a cantilevered arm (Yang, FIG. 15, see notation) connected to the fulcrum (Yang, FIG. 15, see notation), the arm having opposite first (Yang, FIG. 15, see notation) and second (Yang, FIG. 15, see notation) ends, an engaging member (Yang, FIG. 15, 10331) at the first end of the arm, the engaging member being capable of engaging with an associated circuit board (Yang, FIG. 13, 9), and an actuation shoulder (Mostoller, FIG. 10, 1034) at the second end of the arm, the actuation shoulder configured to be engaged for depression (Mostoller, Column 12, lines 26-29).
With respect to Claim 7: 
Mostoller in view of Yang discloses the edge connector, wherein a top surface (Mostoller, FIG. 10, 1034) of the actuation shoulder (Mostoller, FIG. 10, 1034) is substantially flush with a top surface (Mostoller, FIG. 10, see notation) of the terminal mounts.
With respect to Claim 11: 
Mostoller in view of Yang discloses the edge connector, wherein the engaging member is a hook (Mostoller, FIG. 15, 10331).
With respect to Claim 15: 
Mostoller in view of Yang discloses the edge connector, further comprising a front wall (Yang, FIG. 12, 1011) at an end of each of the walls (Yang, FIG. 12, 10131), the front wall (Yang, FIG. 12, 1011) having a plurality of apertures (Yang, FIG. 12, see notation) therethrough, respective apertures (Yang, FIG. 12, see notation) being in communication with respective passageways (Yang, FIG. 4, see notation).
[AltContent: textbox (apertures)][AltContent: connector][AltContent: connector][AltContent: textbox (Side walls)][AltContent: connector]
    PNG
    media_image4.png
    357
    541
    media_image4.png
    Greyscale

With respect to Claim 16: 
Mostoller in view of Yang discloses the edge connector, wherein each terminal (Yang, Fig. 3, 12) includes a planar body (Yang, Fig. 3, 122), a curved contact (Yang, Fig. 4, see notation) and at least one pair of legs (Yang, Fig. 3, 121), the legs (Yang, Fig. 3, 121) being capable of being crimped to an associated wire, the respective curved contact (Yang, Fig. 4, see notation) being in proximity to the respective aperture (Yang, Fig. 4, 1013) (Column 2, lines 42-45).
[AltContent: textbox (Front wall)][AltContent: connector][AltContent: connector][AltContent: textbox (Aperture)][AltContent: connector][AltContent: textbox (recess )][AltContent: textbox (Curved contact)][AltContent: connector]
    PNG
    media_image5.png
    565
    830
    media_image5.png
    Greyscale

With respect to Claim 17: 
Mostoller in view of Yang discloses the edge connector, wherein the side (Yang, FIG. 12, 10131) and dividing walls (Yang, FIG. 13, 10132) have recesses (Yang, FIG. 4, see notation) therein configured to engage the terminals (Yang, FIG. 4, 12).
With respect to Claim 18: 
Mostoller in view of Yang discloses the edge connector, wherein each terminal (Yang, Fig. 3, 12) includes a planar body (Yang, Fig. 3, 122), a curved contact (Yang, Fig. 4, see notation) and at least one pair of legs (Yang, Fig. 3, 121), the legs (Yang, Fig. 3, 121) being capable of being crimped to an associated wire (Column 2, lines 42-45), and a tang (Yang, Fig. 3, 1222) extending upwardly from the body (Yang, Fig. 3, .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mostoller et al. (United State Patent 7,850,466) in view of Yang et al. (United States Patent 7,955,112) and further in view of Aramoto et al. (United States Patent 6,945,825).
With respect to Claim 10: 
Mostoller in view of Yang discloses the edge connector, wherein the actuation shoulder has a plurality of ribs provided thereon. 
Mostoller in view of Yang does not expressly disclose wherein the actuation shoulder has a plurality of ribs provided thereon. 
However, Aramoto teaches the actuation shoulder (FIG. 1, 12) has a plurality of ribs (FIG. 1, notation) provided thereon. 
[AltContent: connector][AltContent: connector][AltContent: textbox (ribs)][AltContent: textbox (ribs)]
    PNG
    media_image6.png
    499
    671
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mostoller in view of Yang with the teachings of Aramoto and provide the actuation shoulder has a plurality of ribs provided thereon so as to provide a push lever with a non-slipping grip surface that will allow the operator to activate the cantilever in an effective manner.

Allowable Subject Matter
Claims 8, 9, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
the fulcrum is a double fulcrum, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 9 and 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each terminal mount extends along part of the length of the base wall such that a platform is formed by the upper surface of the base wall rearwardly of the terminal mounts, and further comprising a latch protection wall extending from each terminal mount to the rear end of the base wall, the latch protection walls being proximate to the latch, as recited in claims 9 and 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claims 12 and 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an uppermost extent of the latch is substantially flush with a top surface of the terminal mounts, as recited in claims 12 and 14, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting and the base wall  and the terminal mounts have a chamfered surface proximate to the circuit board receiving slots, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PETER G LEIGH/Examiner, Art Unit 2831